Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered May 22, 2003, convicting him of burglary in the second degree, criminal trespass in the second degree, criminal contempt in the second degree (three counts), and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in precluding the testimony of a defense witness on the ground that the testimony would have been evidence on a collateral matter of*516fered solely to impeach the credibility of the complaining witness (see People v Aska, 91 NY2d 979 [1998]; People v Inniss, 83 NY2d 653, 655 [1994]; People v Chesson, 303 AD2d 418, 419 [2003]; People v Ragland, 240 AD2d 598 [1997]). To the extent the testimony was proffered to establish the complainant’s motive, it would have been cumulative.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that his adjudication as a persistent violent felony offender (see Penal Law § 70.08) violated his right to a jury trial is unpreserved for appellate review and in any event, is without merit (see People v Rosen, 96 NY2d 329, 334-335 [2001]; cert denied 534 US 899 [2001]; People v Roman, 292 AD2d 470, 471 [2002]; People v Rice, 285 AD2d 617, 618 [2001]). H. Miller, J.P., Crane, Spolzino and Fisher, JJ., concur.